 

Exhibit 10.1

 

NMT MEDICAL, INC.

 

Incentive Stock Option Agreement

Granted Under 2001 Stock Incentive Plan, As Amended

 

1. Grant of Option.

 

This agreement evidences the grant by NMT Medical, Inc., a Delaware corporation
(the “Company”), on <<Grant Date>> (the “Grant Date”) to [First Name] [Last
Name], an employee of the Company (the “Participant”), of an option to purchase,
in whole or in part, on the terms provided herein and in the Company’s 2001
Stock Incentive Plan, as amended (the “Plan”), a total of <<Number>> shares (the
“Shares”) of common stock, $.001 par value per share, of the Company (“Common
Stock”) at <<Price>> per Share. Unless earlier terminated, this option shall
expire on <<Exp. Date>> (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended and any regulations promulgated there under (the “Code”). Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

 

2. Vesting Schedule.

 

This option will become exercisable (“vest”) <<Vesting Schedule>>.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

<<In the event of an Acquisition Event (as defined in the Plan), and as long as
the Participant is an employee, officer, director, consultant or advisor of the
Company at such time, this option shall become immediately exercisable in full.
An “Acquisition Event” is defined in the Plan to mean (a) any merger or
consolidation of the Company with or into another entity as a result of which
the Common Stock is converted into or exchanged for the right to receive cash,
securities or other property or (b) any exchange of shares of the Company for
cash, securities or other property pursuant to a statutory share exchange
transaction>>. <<Optional provision depending on grant>>

 

3. Exercise of Option

 

  (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share.

 

-1-



--------------------------------------------------------------------------------

  (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).

 

  (c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

 

  (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant by the
Participant, provided that this option shall be exercisable only to the extent
that this option was exercisable by the Participant on the date of his or her
death or disability, and further provided that this option shall not be
exercisable after the Final Exercise Date.

 

  (e) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.

 

4. Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5. Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

-2-



--------------------------------------------------------------------------------

6. Disqualifying Disposition.

 

If the Participant disposes of Shares acquired upon exercise of this option
within two years from the Grant Date or one year after such Shares were acquired
pursuant to exercise of this option, the Participant shall notify the Company in
writing of such disposition.

 

7. Provisions of the Plan.

 

This option is subject to the provisions of the Plan, a copy of which is
available to the Participant at any time by written or verbal request.

 

IN WITNESS WHEREOF, the Company has caused this option, (dated <<Grant Date>>),
to be executed under its corporate seal by its duly authorized officer. This
option shall take effect as a sealed instrument.

 

NMT Medical, Inc.

By:

       

Name:

   

Title:

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option, (dated <<Grant Date>>), and
agrees to the terms and conditions thereof. The undersigned hereby acknowledges
that they have the right to review a copy of the Company’s 2001 Stock Incentive
Plan, as amended.

 

PARTICIPANT:

 

Address: 

         

 

Grant dated, (<<Grant Date>>), for [First Name] [Last Name]

 

-3-